DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2011/0169489 A1) in view of Jonathan Lu et al. (“Evaluation of Common RF Coil Setups for MR Imaging at Ultrahigh Magnetic Field: a Numerical Study”).


    PNG
    media_image1.png
    377
    479
    media_image1.png
    Greyscale
With respect to claim 1, Leussler discloses a magnetic resonance apparatus, comprising (as seen on Figure 1): a scanner (apparatus #10); a patient accommodating region (bore or receiving area to accommodate the patient as seen in Figure 1 and labeled by the examiner herein, see paragraph 0019 for description of a bore-type scanner); 5a patient support apparatus configured to be moved within the patient accommodating region (patient couch labeled by the examiner herein); and a patient communication device includes at least one communication element having a radio-frequency transmitter (RF antenna #20).  Furthermore, Leussler discloses the claimed invention as stated above except for the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10 mm. However, Jonathan Lu discloses the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10 mm (see page 3, second paragraph under 2.2 coil setup and see Figure 1 description in Page 8). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10mm. as taught by Jonathan Lu with Leussler’s RF coil for the purpose of disclosing another shape and size option between all the shapes and dimensions known in the art since any shape and dimensions will perform equally well or perform the same function of transmitting wherein the shape and dimensions are selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape and dimensions are common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration and dimension of the claimed coil was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See also MPEP 2144.04 section IV.
With respect to claim 2, Leussler discloses the at least one 10communication element is wirelessly coupled the scanner and/or the patient support apparatus (see paragraph 0036 defining the RF coil #20 as wireless and is coupled the scanner and/or the patient support apparatus as seen on Figure 1).   
With respect to claims 3 and 18, Leussler discloses the patient communication device further comprises a radio-frequency antenna with associated receive electronics configured to detect magnetic resonance signals, the receive 15electronics including at least one receive channel configured to detect a communication signal of the patient communication device (see Figures 1 and 2 showing RF antenna #20 with associated receive electronics #3; see paragraph 0036 for MR signal received for imaging).  
With respect to claims 4 and 19, Leussler discloses the at least one communication element includes an energy storage device with an energy charger (see paragraph 0031).  
With respect to claim 5, Leussler discloses the at least one 20communication element includes a sensor configured to identify a state of charge of the energy storage device (See sensor #72 in Figure 2).  
With respect to claim 9, Leussler discloses the patient communication device comprises a controller configured to deactivate the at least one 5communication element during a receive phase for receiving magnetic resonance signals during a magnetic resonance examination (see processor #46 that acts as a controller to control the on or off states of the coils, see paragraph 0030-0033).   
With respect to claims 1011 and 20, Leussler discloses a method for transmitting at least one communication signal of a patient during a magnetic resonance examination by a magnetic resonance apparatus, the method comprising: detecting, by a communication device of the magnetic resonance apparatus, at least one communication signal of the patient (see paragraph 0036-0038);  15processing the at least one detected communication signal within the communication element (see paragraphs 0008-0010 and 0019); and wirelessly transmitting (see paragraph 0036 defining the RF coil #20 as wireless and is coupled the scanner and/or the patient support apparatus as seen on Figure 1), by a radio-frequency (RF) transmitter of the communication element, the at least one processed communication signal (see paragraph 0019 and RF antenna #20 in Figure 1).   Furthermore, Leussler discloses the claimed invention as stated above except for the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10 mm. However, Jonathan Lu discloses the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10 mm (see page 3, second paragraph under 2.2 coil setup and see Figure 1 description in Page 8). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the RF transmitter includes an antenna with a magnetic loop having a maximum size of 10 mm by 10mm. as taught by Jonathan Lu with Leussler’s RF coil for the purpose of disclosing another shape and size option between all the shapes and dimensions known in the art since any shape and dimensions will perform equally well or perform the same function of transmitting wherein the shape and dimensions are selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in shape and dimensions are common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the configuration and dimension of the claimed coil was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) See also MPEP 2144.04 section IV.
With respect to claim 12, Leussler discloses the processing of the at least one detected 20communication signal comprises signal modulating the at least one detected communication signal (Abstract, see paragraphs 0008-0009).   
With respect to claim 13, Leussler discloses the communication element is activated upon introduction into a magnetic field of the magnetic resonance apparatus (see paragraphs 0019, 0030-0033).   
With respect to claim 14, Leussler discloses emitting a test signal after 25activating the at least one communication signal (see paragraph 0030).  
With respect to claim 15, Leussler discloses continuously emitting a communication signal during a defined period of time (see paragraph 0029-0033).  
With respect to claim 16, Leussler discloses emission of the communication signal by the communication element is controlled as a function of a receive phase for receiving magnetic resonance signals during a magnetic resonance examination (see paragraphs 0008-0009).   
With respect to claim 17, Leussler discloses emission of the communication signal by the 5communication element is controlled as a function of a magnetic resonance excitation transmit pulse during the magnetic resonance examination (Abstract, see paragraphs 0008-0009).  
With respect to claim 21, Leussler discloses the communication device is configured to: receive a communication from the patient, generate a communication signal corresponding to the receive communication for the patient (see Figures 1 and 2 showing RF antenna #20 with associated receive electronics #3; see paragraph 0036 for MR signal received for imaging), and transmit the communication signal via the antenna (see paragraph 0002).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2011/0169489 A1) and Jonathan Lu et al. (“Evaluation of Common RF Coil Setups for MR Imaging at Ultrahigh Magnetic Field: a Numerical Study”) in view of Biber et al. (US 2010/0176809 A1).
With respect to claim 6, Leussler and Jonathan Lu disclose the claimed invention as stated above except for the at least one communication element comprises a magnetic field sensor. However, Biber discloses a magnetic field sensor (see magnetic field sensor #8 in Figure 2). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have magnetic field sensor as taught by Biber with Leussler for the purpose of obtaining accurate results regarding the position of the local coil once placed in the region to be image (see paragraphs 0031-0033).    

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2011/0169489 A1) and Jonathan Lu et al. (“Evaluation of Common RF Coil Setups for MR Imaging at Ultrahigh Magnetic Field: a Numerical Study”) in view of Porzelt (US 2015/0220763 A1).
With respect to claim 7, Leussler and Jonathan Lu disclose the claimed invention as stated above except for the at least one 25communication element comprises a patient call ball.  However, Porzelt discloses a patient call ball (see RFID transponder unit #102 also referred to as patient call ball). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a patient call ball as taught by Porzelt with Leussler’s MR apparatus for the purpose of initiating at least one command that could include, for example, as a modification of a parameter, such as the modification of the volume of music, of the volume of speech, of illumination or of ventilation, but also the triggering of an alarm, and thus to attract the attention of medical personnel as taught by Porzelt (see paragraph 0040-0044).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2011/0169489 A1) and Jonathan Lu et al. (“Evaluation of Common RF Coil Setups for MR Imaging at Ultrahigh Magnetic Field: a Numerical Study”) in view of Schwarz (US 2003/0071624 A1).
With respect to claim 8, Leussler and Jonathan Lu disclose the claimed invention as stated above except for the at least one communication element comprises a patient microphone.  However, Schwarz discloses a patient microphone (see microphone #110 in Figure 1). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have a patient microphone as taught by Schwarz with Leussler’s MR apparatus for the purpose of picking up acoustic signals that emanate from the patient and noise emanating from the magnetic resonance apparatus during operation thereof in order to pick up signals from the patient inside the MR apparatus and examine the signal to eliminate the noise from said signal. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leussler (US 2011/0169489 A1) and Jonathan Lu et al. (“Evaluation of Common RF Coil Setups for MR Imaging at Ultrahigh Magnetic Field: a Numerical Study”) in view of Kreischer et al. (US 2013/0184566 A1).
With respect to claim 10, Leussler and Jonathan Lu disclose the claimed invention as stated above except for the at least one communication element comprises a fastener configured to selectively position the at least one communication element in the patient accommodating region. However, Kreischer discloses the at least one communication element comprises a fastener configured to selectively position the at least one communication element in the patient accommodating region (see paragraphs 0027 and 0080 and Figure 2, fixing elements #60 used as fastening means of antenna elements in antenna #10). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the at least one communication element comprises a fastener configured to selectively position the at least one communication element in the patient accommodating region as taught by Kreischer with Leussler’s wireless antenna for the purpose of enabling an arrangement of the antenna system that encloses the object to be examined so the object to be examined may be closely and securely surrounded as taught by Kreischer (see paragraphs 0027 and 0080).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 regarding the newly added limitation stating “antenna with a magnetic loop having a maximum size of 10 mm by 10 mm”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/28/22 have been fully considered but they are not persuasive.
Applicant argues that Leussler fails to teach or fairly suggest the device to be capable of or facilitating patient communication.
The Examiner disagrees with applicant’s argument since Leussler discloses an RF coil antenna which capable of or facilitating patient signal data communication. If applicant means a different type of communication, for example, talking or listening using the RF coil, applicant is advised that the claim language does not limit the type of communication or RF capabilities other than transmission.  Furthermore, if applicant intends to have a communication device for facilitating the verbal communication from the patient to the operator, wherein said device is integrated or coupled to the RF antenna, the claim language does not disclose or suggest said limitation either. Applicant is reminded that the broadest reasonable interpretation is given to the claim considering the claim language but if a different invention is intended, the claim needs to be clarified. Also, even though the claims are read in light of the Specification, limitations of the Specification cannot be read into the claims.  For the reasons as stated above, the 35 U.S.C. 103 is considered proper.         

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866